DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/650,985 filed on 03/26/2020.
Claims 11-28 are currently pending and have been examined.
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 10/28/2022.
This action is made FINAL in response to the RCE filed by the Applicant on 07/28/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Suessenbach (DE 102013207369 A1) in view of Ibisch (DE 102014008578 A1).

Regarding Claim 11:
Suessenbach teaches:
A method for carrying out a fully automatic driving process of a motor vehicle in an environment equipped with a monitoring system, the method comprising:, (“The invention relates to a method for securing a fully automatic movement of a vehicle (11), comprising: determining a willingness to monitor a person (14) who is outside the vehicle (11) and monitors the fully automatic movement of the vehicle (11) by evaluating output signals from at least one sensor arranged on the vehicle (11); and executing a predetermined action if the surveillance person (14) is not willing to monitor.” (Suessenbach: Abstract – lines 1-5))
pre-locating, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
wherein the monitoring system comprises sensor devices or cameras; checking, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
reassessing, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
evaluating, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
by the monitoring system of the environment that, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
Suessenbach does not teach but Ibisch teaches:
using a digital map of the environment, the motor vehicle in the environment,, (“As part of the position data, in particular in the case of a motor vehicle as object, an orientation of the object can also be determined. For this purpose, it may be provided that, as part of the position data, an orientation of the object to which they relate is determined by evaluating external features of the object. In this case, it is conceivable to determine the overall shape of motor vehicles and the like in order to determine a coarse orientation, whereby more precise orientation information with respect to certain easily detectable features can also be determined. Specifically, it can be provided that for detecting an orientation of a motor vehicle as external features, a license plate of the motor vehicle and / or the exterior mirrors of the motor vehicle are detected and analyzed in the image data. Both objects are easily detectable in image data, for example, so-called "shape matching algorithms" can be used. A license plate of a motor vehicle, for example, usually forms a bright rectangle, which is easy to detect. Its orientation is in direct correlation to the orientation of the motor vehicle, which can be concluded accordingly. Similar image processing algorithms can also be used in exterior mirrors of the motor vehicle. It should also be noted that such external features of objects can of course also be used to determine object information, after they are detected anyway. Advantageously, absolute positions in a geodetic and / or a traveled area related coordinate system are determined as position data. The extrinsic and intrinsic position of surveillance cameras can be determined by calibration. Thus, a transmission of the position of detected objects from the camera coordinate system in a global coordinate system, such as a coordinate system of the busy area, possible. For this purpose, the extrinsic calibration values are used. Expediently, the positions obtained in the position data thus refer to a coordinate system which also knows the motor vehicle itself that an immediate further processing of the position data can take place. In this context, it should be noted that often in park environments, especially car parks, map data are transmitted to the motor vehicle, which may relate to a particular coordinate system that the motor vehicle can use to navigate within the park environment, either automatically or by one drivers supported by the map data.” (Ibisch: Description – 20th-21st paragraphs))
based on a location of the motor vehicle, whether the motor vehicle is located in a predetermined area of operation within the environment,, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
wherein the location is obtained from the digital map of the environment;, (“the positions obtained in the position data thus refer to a coordinate system which also knows the motor vehicle itself that an immediate further processing of the position data can take place. In this context, it should be noted that often in park environments, especially car parks, map data are transmitted to the motor vehicle, which may relate to a particular coordinate system that the motor vehicle can use to navigate within the park environment, either automatically or by one drivers supported by the map data” (Ibisch: Description – 21st paragraph))
whether or not the predetermined area of operation is qualified for automated driving,, (“To achieve this object, the invention provides a method for determining position data for use in the operation of a vehicle system of a motor vehicle, which is characterized in that image data of at least one at least part of an environment of the motor vehicle and / or the motor vehicle detected, provided externally to the motor vehicle Surveillance camera for determining the position data of at least one detected object evaluated and these are at least partially made available to the vehicle system. If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like. The invention therefore proposes to expand the database by the use of external sources, specifically surveillance cameras. Surveillance cameras are already well-known in many areas of daily life, including traffic, and are commonly used to monitor specific areas / areas, particularly in terms of security. In the context of the present invention, these surveillance cameras are now also used to track ("track") a motor vehicle and / or other objects. Consequently, in the event that the position data relate to the position of the own motor vehicle as an object, an external, additional, redundant position indication can be made available which can be used to check or to increase the overall quality of a position determination of the motor vehicle. If the position data relate to objects that do not correspond to the motor vehicle, for example other road users, this redundancy is also given if the objects can also be detected with environmental sensors of the motor vehicle. In particular, however, opens up the possibility of the motor vehicle also information on objects that are outside the coverage of the environmental sensors of the motor vehicle itself. This allows an early response to these objects, especially when using a fully automated operation of the motor vehicle trained, highly automated vehicle system. Of course, warning vehicle systems can also use the position data, if, for example, to be warned against a not yet visible pedestrian or the like.” (Ibisch: Description – 5th-7th paragraphs))
in response to detecting sudden changes to the environment by the monitoring system;, (“such parking environments often provide obstructions to other motor vehicles and / or walls and / or plants or the like, so that possibly objects in the vicinity of the motor vehicle may be outside the detection range of the environmental sensors of the motor vehicle, but can be detected by the surveillance camera, so that an early adaptation of the planned trajectory to avoid a collision is possible. Other vehicle systems in which the position data are usefully employed are driver assistance systems for alerting the driver, which evaluate the relative position and possibly speed of other objects for the determination of warning information.” (Ibisch: Description – 8th paragraph) Examiner Note: The examiner is interpreting the objects in the vicinity of the motor vehicle to include sudden changes to the vehicle environment.)
based on the digital maps provided by the motor vehicle,, (“As part of the position data, in particular in the case of a motor vehicle as object, an orientation of the object can also be determined. For this purpose, it may be provided that, as part of the position data, an orientation of the object to which they relate is determined by evaluating external features of the object. In this case, it is conceivable to determine the overall shape of motor vehicles and the like in order to determine a coarse orientation, whereby more precise orientation information with respect to certain easily detectable features can also be determined. Specifically, it can be provided that for detecting an orientation of a motor vehicle as external features, a license plate of the motor vehicle and / or the exterior mirrors of the motor vehicle are detected and analyzed in the image data. Both objects are easily detectable in image data, for example, so-called "shape matching algorithms" can be used. A license plate of a motor vehicle, for example, usually forms a bright rectangle, which is easy to detect. Its orientation is in direct correlation to the orientation of the motor vehicle, which can be concluded accordingly. Similar image processing algorithms can also be used in exterior mirrors of the motor vehicle. It should also be noted that such external features of objects can of course also be used to determine object information, after they are detected anyway. Advantageously, absolute positions in a geodetic and / or a traveled area related coordinate system are determined as position data. The extrinsic and intrinsic position of surveillance cameras can be determined by calibration. Thus, a transmission of the position of detected objects from the camera coordinate system in a global coordinate system, such as a coordinate system of the busy area, possible. For this purpose, the extrinsic calibration values are used. Expediently, the positions obtained in the position data thus refer to a coordinate system which also knows the motor vehicle itself that an immediate further processing of the position data can take place. In this context, it should be noted that often in park environments, especially car parks, map data are transmitted to the motor vehicle, which may relate to a particular coordinate system that the motor vehicle can use to navigate within the park environment, either automatically or by one drivers supported by the map data.” (Ibisch: Description – 20th-21st paragraphs))
whether or not a route planned for the motor vehicle from a transfer area to a target area, (“Specifically, it may be provided that a relevance criterion which takes account of the future driving tube of the motor vehicle, which is taken into account, in particular, to the filtering device by the motor vehicle and / or calculated in advance, is used. Such a configuration is in turn particularly useful when the motor vehicle is operated completely automatically, since then the future trajectory anyway cyclically planned and pre-calculated. However, the future trajectory also defines a future driving route, which can be transmitted, for example, to a control device used for the driven area and connected to the surveillance cameras, which also serves as the communication partner. The control device is then aware of which way the motor vehicle will take, so that it can classify objects along this route as relevant and transmit their position data (and optionally object information) to the motor vehicle. An embodiment of the present invention provides in this context that positional data of an object are transmitted to the motor vehicle when the object is located in the possibly extended by a safety area driving tube and / or passing at a time corresponding to the passage of the motor vehicle with a probability threshold Probability will be located inside the driving tube. The second of said possibilities is useful in particular if a prediction of the movement of the objects takes place, which can then be used as object information. Ultimately, therefore, the objects detected by the surveillance cameras are compared with the path of self-propelled motor vehicles, wherein whenever objects are in the path of a motor vehicle, their position data is transmitted to the motor vehicle so that only relevant information is passed on and collisions can be avoided” (Ibisch: Description – 19th paragraph))
is within the predetermined area of operation;, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
determining whether a communication link exists between the motor vehicle and the monitoring system; and in response to the determining,, (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2))
the motor vehicle is located in the predetermined area of the operation, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
and in response to the determination that the communication link exists, starting the fully automatic driving process., (“If the motor vehicle is operated in a highly automated manner, as has already been described in greater detail, it is customary to make available the planned trajectory and / or a current position of a control device assigned to the currently traveled area, with which a communication connection, for example via WLAN, already exists. If positions / driven paths from the image data and also from communication data of motor vehicles are now known, these can be compared,” (Ibisch: Description – 10th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 12:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach further teaches:
The method of claim 11, wherein starting the fully automatic driving process is further made in response to, (“securing a fully automatic movement of a vehicle” (Suessenbach: Description – 5th paragraph))
[…] detection of a predetermined action., (“A predetermined action is taken” (Suessenbach: Description – 5th paragraph))
Regarding claim 13:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 12. Suessenbach further teaches:
The method of claim 12, further comprising receiving the predetermined action using a vehicle function designed for the fully automatic driving process inside the motor vehicle or a confirmation unit outside the motor vehicle., (“monitoring a fully automatic movement of the vehicle and for evaluating output signals from at least one sensor arranged on the vehicle, and a control unit for carrying out a predetermined action,” (Suessenbach: Description – 16th paragraph))
Regarding claim 14:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach further teaches:
The method of claim 11, further comprising in response to detection of the communication link being interrupted, preventing the fully automatic driving process from starting., (“The monitoring readiness of the monitoring person can be determined by recognizing and evaluating the distance and / or the position of the monitoring person relative to the vehicle and / or by recognizing and evaluating gestures, movement sequences, acoustic signals and / or a line of sight of the monitoring person.” (Suessenbach: Description – 9th paragraph) Suessenbach then mentions the prevention of the automated driving should the communication link (interpreted by the examiner as user readiness/attention in this case) be interrupted by stating “Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
Regarding claim 15:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach further teaches:
The method of claim 11, further comprising terminating the fully automatic driving process upon determining that the motor vehicle is located outside the predetermined area of operation, (“The evaluation of the distance can be done by specifying a maximum and / or minimum distance of the monitoring person to the vehicle. For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitoring person’s readiness and consequent interruption of the parking process by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph) Examiner Note: The examiner is interpreting a halt of the automated parking process based on whether the vehicle crosses its predefined regions. Consequently, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link (user readiness/attention).)
[…] or the communication link with the monitoring system is interrupted., (“the target position and / or trajectory last trajectory of the vehicle is stored before the start of the parking process and the parking operation of the vehicle after activation of the parking operation corresponding to this fully automatic performed. This process can be interrupted via a control device by remote control.” (Suessenbach: Description – 3rd paragraph))
Regarding claim 16:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach further teaches:
[…] and preventing the fully automatic driving process from starting or executing when at least a portion of the route lies outside the predetermined area of operation., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitor readiness and states “The monitoring readiness of the monitoring person can be determined by recognizing and evaluating the distance and / or the position of the monitoring person relative to the vehicle and / or by recognizing and evaluating gestures, movement sequences, acoustic signals and / or a line of sight of the monitoring person.” (Suessenbach: Description – 9th paragraph) Finally, Suessenbach mentions the interruption of the automated driving by stating “Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
Suessenbach does not teach but Ibisch teaches:
The method of claim 11, further comprising: transmitting, to the monitoring system via the communication link, a route of the motor vehicle intended for the fully automatic driving process, wherein the route is checked by the monitoring system with regard to the predetermined area of operation;, (“the present method can be used particularly advantageously if a vehicle system designed for at least partially, in particular completely, automatic operation of the motor vehicle is used as the vehicle system. Such highly automated vehicle systems are particularly dependent on rich and accurate information about the motor vehicle itself and its surroundings in order to predict and track the most optimal, safe vehicle trajectories.” (Ibisch: Description – 8th paragraph) Ibisch continues by suggesting a planned trajectory in order to avoid any possible collision and states “such parking environments often provide obstructions to other motor vehicles and / or walls and / or plants or the like, so that possibly objects in the vicinity of the motor vehicle may be outside the detection range of the environmental sensors of the motor vehicle, but can be detected by the surveillance camera, so that an early adaptation of the planned trajectory to avoid a collision is possible.” (Ibisch: Description – 8th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 17:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach further teaches:
[…] and preventing the fully automatic driving process from starting or executing upon determination that the motor vehicle is located in a predetermined peripheral area of the predetermined area of operation, or upon determination that the motor vehicle would leave the predetermined area of operation based on the determined orientation and positioning of the motor vehicle., (“The evaluation of the distance can be done by specifying a maximum and / or minimum distance of the monitoring person to the vehicle. For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitoring person’s readiness and consequent interruption of the parking process by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph) Examiner Note: The examiner is interpreting a halt of the automated parking process based on whether the vehicle crosses its predefined regions. Consequently, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link (user readiness/attention).)
Suessenbach does not teach but Ibisch teaches:
The method of claim 11, further comprising: determining an orientation and a positioning of the motor vehicle in the environment; transmitting the orientation and the positioning of the motor vehicle to the monitoring system for checking, (“an advantageous embodiment of the method according to the invention provides that position data of the motor vehicle itself are determined and transmitted to it. The position data therefore describe (at least) the own position of the motor vehicle, which should then be present redundantly, after other sources for determining the own position, ie for further position data, are present within the motor vehicle. However, in order to transmit position data as own position data to a specific motor vehicle, position data of an object determined from the image data of the surveillance camera must also be able to be assigned to the correct motor vehicle.” (Ibisch: Description – 9th paragraph))
[…] with regard to the predetermined area of operation; […], (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 18:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 17. Suessenbach further teaches:
[…] and preventing the fully automatic driving process from starting or executing when the positioning and/or orientation of the motor vehicle determined by the monitoring system based on the location of the motor vehicle deviates from the positioning and/or orientation determined by the corresponding vehicle functions., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach then mentions the orientation of the vehicle based on vehicle functions by stating “In the method according to the invention for securing a fully automatic movement of a vehicle having the features of claim 1, the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
Suessenbach does not teach but Ibisch teaches:
The method of claim 17, further comprising: determining the orientation and the positioning of the motor vehicle using corresponding vehicle functions;, (“an advantageous embodiment of the method according to the invention provides that position data of the motor vehicle itself are determined and transmitted to it. The position data therefore describe (at least) the own position of the motor vehicle, which should then be present redundantly, after other sources for determining the own position, ie for further position data, are present within the motor vehicle.” (Ibisch: Description – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 19:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach does not teach but Ibisch teaches:
The method of claim 11, further comprising establishing the communication link between the motor vehicle and the monitoring system as a secure communication link., (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2) Ibisch further goes on to describe the secure communication link by stating “The surveillance cameras are connected to a central control device for the parking garage as an area traveled by the motor vehicle, wherein the control device has a communication device, via which a communication connection to motor vehicles operated within the parking garage, for example via WLAN, can be established. In the area of the WLAN offers the Standard 802.11p which is often used in the automotive environment for vehicle-to-infrastructure communication (car2x communication).” (Ibisch: Description – 36th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 20:
Suessenbach teaches:
A motor vehicle, comprising: a control system configured to perform operations to carry out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system, wherein the operations comprise:, (“The invention relates to a method for securing a fully automatic movement of a vehicle (11), comprising: determining a willingness to monitor a person (14) who is outside the vehicle (11) and monitors the fully automatic movement of the vehicle (11) by evaluating output signals from at least one sensor arranged on the vehicle (11); and executing a predetermined action if the surveillance person (14) is not willing to monitor.” (Suessenbach: Abstract – lines 1-5) Examiner Note: The examiner is interpreting evaluating output signals from at least one sensor arranged on the vehicle to be equivalent to locating the motor vehicle in the environment equipped with the monitoring system as the output signals may propose the location of the vehicle in the monitored environment.)
locating, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
wherein the monitoring system comprises sensor devices or cameras; checking, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
reassessing, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
evaluating, by the monitoring system of the environment,, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
by the monitoring system of the environment, that, (“there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment.” (Suessenbach: Description – 2nd paragraph))
Suessenbach does not teach but Ibisch teaches:
using a digital map of the environment, the motor vehicle in the environment,, (“As part of the position data, in particular in the case of a motor vehicle as object, an orientation of the object can also be determined. For this purpose, it may be provided that, as part of the position data, an orientation of the object to which they relate is determined by evaluating external features of the object. In this case, it is conceivable to determine the overall shape of motor vehicles and the like in order to determine a coarse orientation, whereby more precise orientation information with respect to certain easily detectable features can also be determined. Specifically, it can be provided that for detecting an orientation of a motor vehicle as external features, a license plate of the motor vehicle and / or the exterior mirrors of the motor vehicle are detected and analyzed in the image data. Both objects are easily detectable in image data, for example, so-called "shape matching algorithms" can be used. A license plate of a motor vehicle, for example, usually forms a bright rectangle, which is easy to detect. Its orientation is in direct correlation to the orientation of the motor vehicle, which can be concluded accordingly. Similar image processing algorithms can also be used in exterior mirrors of the motor vehicle. It should also be noted that such external features of objects can of course also be used to determine object information, after they are detected anyway. Advantageously, absolute positions in a geodetic and / or a traveled area related coordinate system are determined as position data. The extrinsic and intrinsic position of surveillance cameras can be determined by calibration. Thus, a transmission of the position of detected objects from the camera coordinate system in a global coordinate system, such as a coordinate system of the busy area, possible. For this purpose, the extrinsic calibration values are used. Expediently, the positions obtained in the position data thus refer to a coordinate system which also knows the motor vehicle itself that an immediate further processing of the position data can take place. In this context, it should be noted that often in park environments, especially car parks, map data are transmitted to the motor vehicle, which may relate to a particular coordinate system that the motor vehicle can use to navigate within the park environment, either automatically or by one drivers supported by the map data.” (Ibisch: Description – 20th-21st paragraphs))
based on a location of the motor vehicle, whether the motor vehicle is located in a predetermined area of operation within the environment,, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
wherein the location is obtained from the digital map of the environment;, (“the positions obtained in the position data thus refer to a coordinate system which also knows the motor vehicle itself that an immediate further processing of the position data can take place. In this context, it should be noted that often in park environments, especially car parks, map data are transmitted to the motor vehicle, which may relate to a particular coordinate system that the motor vehicle can use to navigate within the park environment, either automatically or by one drivers supported by the map data” (Ibisch: Description – 21st paragraph))
whether or not the predetermined area of operation is qualified for automated driving,, (“To achieve this object, the invention provides a method for determining position data for use in the operation of a vehicle system of a motor vehicle, which is characterized in that image data of at least one at least part of an environment of the motor vehicle and / or the motor vehicle detected, provided externally to the motor vehicle Surveillance camera for determining the position data of at least one detected object evaluated and these are at least partially made available to the vehicle system. If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like. The invention therefore proposes to expand the database by the use of external sources, specifically surveillance cameras. Surveillance cameras are already well-known in many areas of daily life, including traffic, and are commonly used to monitor specific areas / areas, particularly in terms of security. In the context of the present invention, these surveillance cameras are now also used to track ("track") a motor vehicle and / or other objects. Consequently, in the event that the position data relate to the position of the own motor vehicle as an object, an external, additional, redundant position indication can be made available which can be used to check or to increase the overall quality of a position determination of the motor vehicle. If the position data relate to objects that do not correspond to the motor vehicle, for example other road users, this redundancy is also given if the objects can also be detected with environmental sensors of the motor vehicle. In particular, however, opens up the possibility of the motor vehicle also information on objects that are outside the coverage of the environmental sensors of the motor vehicle itself. This allows an early response to these objects, especially when using a fully automated operation of the motor vehicle trained, highly automated vehicle system. Of course, warning vehicle systems can also use the position data, if, for example, to be warned against a not yet visible pedestrian or the like.” (Ibisch: Description – 5th-7th paragraphs))
in response to detecting sudden changes to the environment by the monitoring system;, (“such parking environments often provide obstructions to other motor vehicles and / or walls and / or plants or the like, so that possibly objects in the vicinity of the motor vehicle may be outside the detection range of the environmental sensors of the motor vehicle, but can be detected by the surveillance camera, so that an early adaptation of the planned trajectory to avoid a collision is possible. Other vehicle systems in which the position data are usefully employed are driver assistance systems for alerting the driver, which evaluate the relative position and possibly speed of other objects for the determination of warning information.” (Ibisch: Description – 8th paragraph) Examiner Note: The examiner is interpreting the objects in the vicinity of the motor vehicle to include sudden changes to the vehicle environment.)
based on the digital maps provided by the motor vehicle,, (“As part of the position data, in particular in the case of a motor vehicle as object, an orientation of the object can also be determined. For this purpose, it may be provided that, as part of the position data, an orientation of the object to which they relate is determined by evaluating external features of the object. In this case, it is conceivable to determine the overall shape of motor vehicles and the like in order to determine a coarse orientation, whereby more precise orientation information with respect to certain easily detectable features can also be determined. Specifically, it can be provided that for detecting an orientation of a motor vehicle as external features, a license plate of the motor vehicle and / or the exterior mirrors of the motor vehicle are detected and analyzed in the image data. Both objects are easily detectable in image data, for example, so-called "shape matching algorithms" can be used. A license plate of a motor vehicle, for example, usually forms a bright rectangle, which is easy to detect. Its orientation is in direct correlation to the orientation of the motor vehicle, which can be concluded accordingly. Similar image processing algorithms can also be used in exterior mirrors of the motor vehicle. It should also be noted that such external features of objects can of course also be used to determine object information, after they are detected anyway. Advantageously, absolute positions in a geodetic and / or a traveled area related coordinate system are determined as position data. The extrinsic and intrinsic position of surveillance cameras can be determined by calibration. Thus, a transmission of the position of detected objects from the camera coordinate system in a global coordinate system, such as a coordinate system of the busy area, possible. For this purpose, the extrinsic calibration values are used. Expediently, the positions obtained in the position data thus refer to a coordinate system which also knows the motor vehicle itself that an immediate further processing of the position data can take place. In this context, it should be noted that often in park environments, especially car parks, map data are transmitted to the motor vehicle, which may relate to a particular coordinate system that the motor vehicle can use to navigate within the park environment, either automatically or by one drivers supported by the map data.” (Ibisch: Description – 20th-21st paragraphs))
whether or not a route planned for the motor vehicle from a transfer area to a target area, (“Specifically, it may be provided that a relevance criterion which takes account of the future driving tube of the motor vehicle, which is taken into account, in particular, to the filtering device by the motor vehicle and / or calculated in advance, is used. Such a configuration is in turn particularly useful when the motor vehicle is operated completely automatically, since then the future trajectory anyway cyclically planned and pre-calculated. However, the future trajectory also defines a future driving route, which can be transmitted, for example, to a control device used for the driven area and connected to the surveillance cameras, which also serves as the communication partner. The control device is then aware of which way the motor vehicle will take, so that it can classify objects along this route as relevant and transmit their position data (and optionally object information) to the motor vehicle. An embodiment of the present invention provides in this context that positional data of an object are transmitted to the motor vehicle when the object is located in the possibly extended by a safety area driving tube and / or passing at a time corresponding to the passage of the motor vehicle with a probability threshold Probability will be located inside the driving tube. The second of said possibilities is useful in particular if a prediction of the movement of the objects takes place, which can then be used as object information. Ultimately, therefore, the objects detected by the surveillance cameras are compared with the path of self-propelled motor vehicles, wherein whenever objects are in the path of a motor vehicle, their position data is transmitted to the motor vehicle so that only relevant information is passed on and collisions can be avoided” (Ibisch: Description – 19th paragraph))
is within the predetermined area of operation;, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
determining whether a communication link exists between the motor vehicle and the monitoring system; and in response to the determining,, (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2))
the motor vehicle being located in the predetermined area of the operation, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
and in response to the determination that the communication link exists, starting the fully automatic driving process., (“If the motor vehicle is operated in a highly automated manner, as has already been described in greater detail, it is customary to make available the planned trajectory and / or a current position of a control device assigned to the currently traveled area, with which a communication connection, for example via WLAN, already exists. If positions / driven paths from the image data and also from communication data of motor vehicles are now known, these can be compared,” (Ibisch: Description – 10th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 21:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to, (“a control unit for” (Suessenbach: Description – 16th paragraph))
[…] receive the predetermined action using a vehicle function designed for the fully automatic driving process inside the motor vehicle or a confirmation unit outside the motor vehicle., (“monitoring a fully automatic movement of the vehicle and for evaluating output signals from at least one sensor arranged on the vehicle, and a control unit for carrying out a predetermined action,” (Suessenbach: Description – 16th paragraph))
Regarding claim 22:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to, (“a control unit for” (Suessenbach: Description – 16th paragraph))
[…] prevent the fully automatic driving process from starting, in response to detection of the communication link being interrupted., (“The monitoring readiness of the monitoring person can be determined by recognizing and evaluating the distance and / or the position of the monitoring person relative to the vehicle and / or by recognizing and evaluating gestures, movement sequences, acoustic signals and / or a line of sight of the monitoring person.” (Suessenbach: Description – 9th paragraph) Suessenbach then mentions the prevention of the automated driving should the communication link (interpreted by the examiner as user readiness/attention in this case) be interrupted by stating “Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
Regarding claim 23:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to, (“a control unit for” (Suessenbach: Description – 16th paragraph))
[…] terminate the fully automatic driving process upon determining that the motor vehicle is located outside the predetermined area of operation […], (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitoring person’s readiness and consequent interruption of the parking process by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph) Examiner Note: The examiner is interpreting a halt of the automated parking process based on whether the vehicle crosses its predefined regions. Consequently, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link (user readiness/attention).)
[…] or the communication link with the monitoring system is interrupted., (“the target position and / or trajectory last trajectory of the vehicle is stored before the start of the parking process and the parking operation of the vehicle after activation of the parking operation corresponding to this fully automatic performed. This process can be interrupted via a control device by remote control.” (Suessenbach: Description – 3rd paragraph))
Regarding claim 24:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to:, (“a control unit for” (Suessenbach: Description – 16th paragraph))
[…] and prevent the fully automatic driving process from starting or executing when at least a portion of the route lies outside the predetermined area of operation., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitor readiness and states “The monitoring readiness of the monitoring person can be determined by recognizing and evaluating the distance and / or the position of the monitoring person relative to the vehicle and / or by recognizing and evaluating gestures, movement sequences, acoustic signals and / or a line of sight of the monitoring person.” (Suessenbach: Description – 9th paragraph) Finally, Suessenbach mentions the interruption of the automated driving by stating “Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
Suessenbach does not teach but Ibisch teaches:
[…] transmit, to the monitoring system via the communication link, a route of the motor vehicle intended for the fully automatic driving process, wherein the route is checked by the monitoring system with regard to the predetermined area of operation; […], (“the present method can be used particularly advantageously if a vehicle system designed for at least partially, in particular completely, automatic operation of the motor vehicle is used as the vehicle system. Such highly automated vehicle systems are particularly dependent on rich and accurate information about the motor vehicle itself and its surroundings in order to predict and track the most optimal, safe vehicle trajectories.” (Ibisch: Description – 8th paragraph) Ibisch continues by suggesting a planned trajectory in order to avoid any possible collision and states “such parking environments often provide obstructions to other motor vehicles and / or walls and / or plants or the like, so that possibly objects in the vicinity of the motor vehicle may be outside the detection range of the environmental sensors of the motor vehicle, but can be detected by the surveillance camera, so that an early adaptation of the planned trajectory to avoid a collision is possible.” (Ibisch: Description – 8th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 25:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to:, (“a control unit for” (Suessenbach: Description – 16th paragraph))
[…] and prevent the fully automatic driving process from starting or executing upon determination that the motor vehicle is located in a predetermined peripheral area of the predetermined area of operation, or upon determination that the motor vehicle would leave the predetermined area of operation based on the determined orientation and positioning of the motor vehicle., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitoring person’s readiness and consequent interruption of the parking process by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph) Examiner Note: The examiner is interpreting a halt of the automated parking process based on whether the vehicle crosses its predefined regions. Consequently, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link (user readiness/attention).)
Suessenbach does not teach but Ibisch teaches:
[…] determine an orientation and a positioning of the motor vehicle in the environment; transmit the orientation and the positioning of the motor vehicle to the monitoring system for checking […], (“an advantageous embodiment of the method according to the invention provides that position data of the motor vehicle itself are determined and transmitted to it. The position data therefore describe (at least) the own position of the motor vehicle, which should then be present redundantly, after other sources for determining the own position, ie for further position data, are present within the motor vehicle. However, in order to transmit position data as own position data to a specific motor vehicle, position data of an object determined from the image data of the surveillance camera must also be able to be assigned to the correct motor vehicle.” (Ibisch: Description – 9th paragraph))
[…] with regard to the predetermined area of operation; […], (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 26:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to:, (“a control unit for” (Suessenbach: Description – 16th paragraph))
[…] prevent the fully automatic driving process from starting or executing when the positioning and/or orientation of the motor vehicle determined by the monitoring system; and based on the location of the motor vehicle deviates from the positioning and/or orientation determined by the corresponding vehicle functions., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach then mentions the orientation of the vehicle based on vehicle functions by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
Suessenbach does not teach but Ibisch teaches:
[…] determine the orientation and the positioning of the motor vehicle using corresponding vehicle functions; […], (“an advantageous embodiment of the method according to the invention provides that position data of the motor vehicle itself are determined and transmitted to it. The position data therefore describe (at least) the own position of the motor vehicle, which should then be present redundantly, after other sources for determining the own position, ie for further position data, are present within the motor vehicle.” (Ibisch: Description – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 27:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 20. Suessenbach further teaches:
The motor vehicle in claim 20, wherein the control system is further configured to, (“a control unit for” (Suessenbach: Description – 16th paragraph))
Suessenbach does not teach but Ibisch teaches:
[…] establish the communication link between the motor vehicle and the monitoring system as a secure communication link., (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2) Ibisch further goes on to describe the secure communication link by stating “The surveillance cameras are connected to a central control device for the parking garage as an area traveled by the motor vehicle, wherein the control device has a communication device, via which a communication connection to motor vehicles operated within the parking garage, for example via WLAN, can be established. In the area of the WLAN offers the Standard 802.11p which is often used in the automotive environment for vehicle-to-infrastructure communication (car2x communication).” (Ibisch: Description – 36th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)
Regarding claim 28:
Suessenbach in view of Ibisch, as shown in the rejection above, discloses the limitations of claim 11. Suessenbach further teaches:
The method of claim 11, further comprising terminating the fully automatic driving process upon determining that the communication link between the motor vehicle and the monitoring system is interrupted., (“the target position and / or trajectory last trajectory of the vehicle is stored before the start of the parking process and the parking operation of the vehicle after activation of the parking operation corresponding to this fully automatic performed. This process can be interrupted via a control device by remote control.” (Suessenbach: Description – 3rd paragraph))

Response to Arguments

Applicant’s arguments filed on October 28th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Suessenbach or Ibisch as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Suessenbach mentions “there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment” (Suessenbach: Description – 2nd paragraph), therefore addressing the Applicant’s limitation of “wherein the monitoring system comprises sensor devices or cameras; checking, by the monitoring system of the environment”. Furthermore, Suessenbach similarly states “there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment” (Suessenbach: Description – 2nd paragraph), therefore addressing the Applicant’s limitation of “reassessing, by the monitoring system of the environment”. Suessenbach similarly states “there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment” (Suessenbach: Description – 2nd paragraph), therefore addressing the Applicant’s limitation of “evaluating, by the monitoring system of the environment”. Finally, Suessenbach similarly mentions “there are systems that assist a driver during the parking process by controlling the steering and braking, as well as camera systems that support the driver by monitoring the environment” (Suessenbach: Description – 2nd paragraph), therefore addressing the Applicant’s limitation of “by the monitoring system of the environment that” as set forth in claim 11.
Moreover, Ibisch mentions “To achieve this object, the invention provides a method for determining position data for use in the operation of a vehicle system of a motor vehicle, which is characterized in that image data of at least one at least part of an environment of the motor vehicle and / or the motor vehicle detected, provided externally to the motor vehicle Surveillance camera for determining the position data of at least one detected object evaluated and these are at least partially made available to the vehicle system. If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like. The invention therefore proposes to expand the database by the use of external sources, specifically surveillance cameras. Surveillance cameras are already well-known in many areas of daily life, including traffic, and are commonly used to monitor specific areas / areas, particularly in terms of security. In the context of the present invention, these surveillance cameras are now also used to track ("track") a motor vehicle and / or other objects. Consequently, in the event that the position data relate to the position of the own motor vehicle as an object, an external, additional, redundant position indication can be made available which can be used to check or to increase the overall quality of a position determination of the motor vehicle. If the position data relate to objects that do not correspond to the motor vehicle, for example other road users, this redundancy is also given if the objects can also be detected with environmental sensors of the motor vehicle. In particular, however, opens up the possibility of the motor vehicle also information on objects that are outside the coverage of the environmental sensors of the motor vehicle itself. This allows an early response to these objects, especially when using a fully automated operation of the motor vehicle trained, highly automated vehicle system. Of course, warning vehicle systems can also use the position data, if, for example, to be warned against a not yet visible pedestrian or the like” (Ibisch: Description – 5th-7th paragraphs), therefore addressing the Applicant’s limitation of “whether or not the predetermined area of operation is qualified for automated driving”. Furthermore, Suessenbach states “With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle” (Ibisch: Description – 14th paragraph, FIG. 2), therefore addressing the Applicant’s limitation of “determining whether a communication link exists between the motor vehicle and the monitoring system; and in response to the determining” as set forth in claim 11.
As a result, the combination of Suessenbach and Ibisch addresses what constitutes to be the monitoring system. More particularly, the combination of Suessenbach and Ibisch addresses “checking, by the monitoring system of the environment”, “reassessing, by the monitoring system of the environment, whether or not the predetermined area of operation is qualified for automated driving”, “evaluating by the monitoring system of the environment”, and “in response to the determining, by the monitoring system” as set forth by the Applicant in claim 11. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Suessenbach with these above aforementioned teachings from Ibisch in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Suessenbach’s method and device for securing a fully automatic movement of a vehicle with Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system as positional data of objects in an environment “can not always be completely detected by environmental sensors of the motor vehicle, while in determining the own position usually several methods are fused, for example the consideration of odometry together with a global navigation satellite system (GNSS). If one of these types of detection disappears or if it is inherently inaccurate, it can quickly lead to inaccuracies in the position data of one's own motor vehicle.” (Ibisch: Description – 2nd paragraph) Combining both Suessenbach and Ibisch would therefore “provide a way to improve the database in determining the position in motor vehicles by adding another source of position data.” (Ibisch: Description – 4th paragraph)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 8, 2022